internal_revenue_service number release date index number --------------------------------------- --------------------------------- ---------------------------------- --------------------------------------- ------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no -------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 plr-139230-10 date march re ----------------------------------------------- ------------------------------------------------------------- -------------- legend grantor spouse trust ---------------------- ----------------------------------- --------------------------------------------------------------- ---------------------------- ----------------------------------------------------------------- ------------------------------------------------------------------ ----------------------------------------------------------- trust ------------------------------------------------------------- trust ------------------------------------------------------------- agreement ------------------------------------------------------------------------------------------------------ son daughter son’s spouse child bank date date date year state state statute state statute state statute ------------------------------------------------------- ------------------------------------------------- ------------------------------------------------ ------------------------------------------------------------ ------------------------------ ------------------------- --------------------- --------------------------- ------- ---------------- ----------------------------------------------------- ----------------------------------------------------- -------------------------------------------------------------- plr-139230-10 state statute --------------------------------------------------- dear ---------------------------------- this letter responds to your authorized representative’s letter of date requesting rulings on the income estate gift and generation-skipping_transfer gst tax consequences of the proposed reformation of trust the facts submitted are as follows grantor and spouse each created an inter_vivos revocable_trust trust on date grantor contributed his separate assets to trust grantor died on date a date before date after the death of grantor_trust was to be continued for spouse son and daughter following the death of spouse trust was divided into two trusts trust for the benefit of son and trust for the benefit of daughter trust is governed by the laws of state son and bank are co-trustees trustees trust is the subject of this ruling_request article vi of trust provides that during daughter’s life all income from trust is to be distributed to daughter principal may be distributed to daughter in case of illness or economic emergency up to the greater of dollar_figure or five percent of the trust assets for her support maintenance and health consistent with her standard of living after the death of daughter trustees will distribute to or for the benefit of child an amount equal to the income from trust divided by the number of all living grandchildren of grantor if in the opinion of trustees the income is not sufficient principal may be distributed to child prior to child reaching the age of or when he completes his education for his support maintenance and education if there is a deceased grandchild leaving issue his or her issue shall be counted per stirpes as one grandchild for the purposes of the above computation and distribution made to the great grandchild or children the balance of the income of trust will be paid to grantor’s grandchildren born to son share and share alike and if any should have died leaving issue to such issue per stirpes upon the death of daughter if her youngest child has reached the age of all of the remaining trust estate is to be distributed to grantor’s grandchildren share and share alike and to the issue of a deceased grandchild per stirpes article iii b of trust grants son sole investment authority over trust assets provided that son is serving as one of the trustees of trust it further provides generally that bank will rely on son’s investment advice and follow son’s instructions bank is not liable for any losses that occur from following son’s instructions in the event of son’s resignation death or inability to serve as one of the trustees bank will serve as sole trustee article iii c of trust defines the term income as all of the income of the trust estate less costs of administration and all proper charges against the estate whether plr-139230-10 or not incoming funds or rights or ownerships constitute income shall be determined under the general powers of the trustees paragraph c of the general powers of the trustee attached as an addendum to trust provides that the trustee need not make any adjustments in bookkeeping as between income and principal accounts in connection with premiums_paid or discounts received on securities purchased it is authorized to credit or to charge premiums or discounts to investments to credit scrip stock_dividends extraordinary dividends or other receipts and to charge estate or inheritance or other taxes or charges either to or against principal or income as in its discretion shall seem proper under the circumstances state enacted state statute which provides in relevant part that a trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages the trust assets as a prudent investor and the terms of the trust describe the amount to be distributed to a beneficiary by referring to the trust's income in deciding whether and to what extent to exercise this power a trustee shall consider all factors relevant to the trust and its beneficiaries including certain listed factors state statute further provides in relevant part that a trustee may not make an adjustment i if possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income_tax purposes and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment ii if possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate_tax purposes in the estate of an individual who has the power to remove a trustee or appoint a trustee or both and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment iii if the trustee is a beneficiary of the trust or iv if the trustee is not a beneficiary but the adjustment would benefit him directly or indirectly state statute provides that in exercising the power to adjust under statute a fiduciary shall administer a_trust or estate impartially based on what is fair and reasonable to all the beneficiaries except to the extent that the terms of the trust clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries state statute provides generally that its purpose is to provide statutory provisions for the resolution of disputes and other matters involving trusts_and_estates state statute further provides that the provisions are intended to provide nonjudicial methods for the resolution of matters including agreement plr-139230-10 state statute provides in relevant part that if all parties agree to a resolution of any dispute under state statute then the agreement must be a written_agreement signed by all parties the written_agreement is binding and conclusive on all persons interested in the trust on date trustees and the beneficiaries of trust including the current beneficiaries and contingent beneficiaries by representation entered into a nonjudicial dispute resolution agreement agreement pursuant to state statute agreement is intended to comply with the requirements of state statute and becomes effective on the date trustees obtain a favorable private_letter_ruling from the internal_revenue_service pursuant to the terms of agreement the trustees and the beneficiaries have agreed to amend and modify trust as follows a to provide that son as trustee has sole management and investment authority over trust 2’s assets b to remove the requirement that bank review and approve son’s investment decisions including bank’s right to approve or disapprove a change in trust 2’s assets c to address the adjustment of receipts between principal and income d to provide that son invests trust 2’s assets prudently e to provide that in the event of resignation death or inability of son to serve as trustee bank will serve as sole trustee and have sole investment authority over trust 2’s assets if bank determines due to incapacity that son is no longer capable of investing and managing trust 2’s assets bank may request that son resign as trustee may disregard his investment instructions and or may take steps to remove son as trustee f to provide that granting sole investment authority to son involves risks g to provide that bank may exercise its discretion to adjust receipts between income and principal h to acknowledge the manner in which bank has previously adjusted receipts between income and principal and to determine the tax treatment of receipts for prior tax years i to determine treatment of future distributions plr-139230-10 j to provide that the adjustment between principal and income fulfills bank’s duty or impartiality between current and contingent beneficiaries and that if the internal_revenue_service does assess any federal income gift estate or generation-skipping_transfer_tax the tax will be assessed against the trust for such beneficiary and k to establish that the trustees will not be liable to the beneficiaries for their actions with respect to trust 2’s investments and that bank will not be liable with respect to the adjustment of receipts between principal and income and the distribution of such receipts to son in recital u of agreement the parties define the term receipts to mean interest dividends return of principal capital_gain dividends and capital_gain distributions the term receipts does not include money received in partial_liquidation to the extent that the entity at or near the time of distribution indicates that it is a distribution in partial_liquidation money or property received if the total amount of money and property distributed in a distribution or series of related distributions is greater than twenty percent percent of the entity’s gross assets as shown by the entity’s year-end financial statements immediately preceding the initial distribution or capital_gain realized through the sale of investments in the ordinary course of business section of agreement provides that the parties acknowledge and agree that for taxable years prior to date bank has been adjusting receipts between principal and income treating all receipts as income and paying such receipts out of income to son in a manner that was fair and reasonable section of the agreement provides that the parties acknowledge and agree that for year and for all taxable years following bank will have the power to adjust receipts between principal and income treat all receipts as income and distribute such income to son during his lifetime and to one or more of the beneficiaries following his death pursuant to the powers granted to bank in the state principal and income act trustees have requested the following rulings that the reformation of trust and bank’s power to adjust between principal and income will not constitute a sale exchange or other_disposition of trust 2’s assets and will not result in the recognition of any gain_or_loss by trust or the beneficiaries for federal_income_tax purposes that bank’s adjustment between principal and income and any resulting distributions of capital_gain to son will be treated as income for federal_income_tax purposes plr-139230-10 that bank’s possession and exercise of the power to adjust between principal and income will not cause any of the beneficiaries of trust or bank to be treated as the owner of any part of trust 2’s assets under sec_678 of the internal_revenue_code that the reformation of trust and bank’s power to adjust between principal and income will not cause trust to lose its status under of the tax_reform_act_of_1986 as exempt from the gst tax under chapter that bank’s possession and exercise of the power to adjust between principal and income will not constitute a taxable transfer by any beneficiary to trust for federal gift_tax purposes and that the reformation of trust and bank’s power to adjust between principal and income will not cause any part of trust 2’s assets to be included in a beneficiary’s estate under sec_2041 ruling sec_1 through sec_1_643_b_-1 of the income_tax regulations provides a comprehensive definition of income as that term applies to trusts_and_estates it provides in part that items such as dividends interest and rents are generally allocated to income and proceeds from the sale_or_exchange of trust assets are generally allocated to principal however an allocation of amounts between income and principal pursuant to applicable local law will be respected if local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust for the year including ordinary and tax-exempt_income capital_gains and appreciation for example a state statute providing that income is a unitrust_amount of no less than percent and no more than percent of the fair_market_value of the trust assets whether determined annually or averaged on a multiple year basis is a reasonable apportionment of the total return of the trust similarly a state statute that permits the trustee to make adjustments between income and principal to fulfill the trustee's duty_of impartiality between the income and remainder beneficiaries is generally a reasonable apportionment of the total return of the trust sec_1_643_b_-1 further provides that a switch between methods of determining trust income authorized by state statute will not constitute a recognition event for purposes of sec_1001 a switch to a method not specifically authorized by state statute but valid under state law including a switch via judicial decision or a binding nonjudicial settlement may constitute a recognition event to the trust or its beneficiaries for purposes of sec_1001 in this case trustees and the beneficiaries executed agreement pursuant to state statute and state statute which permits bank to make adjustments between income and principal to fulfill bank's duty_of impartiality between the income and remainder beneficiaries the execution of agreement constitutes a switch between methods of determining trust income authorized by state statute bank’s ability to plr-139230-10 allocate amounts between income and principal including ordinary and tax-exempt_income capital_gains and appreciation pursuant to state statute will be respected because it is a reasonable apportionment between the income and remainder beneficiaries sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_678 provides in general that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously partially released or otherwise modified such a power and after the release or modification retains such control as would within the principals of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof in this case trustees and the beneficiaries executed agreement pursuant to state statute and state statute which permits bank to make adjustments between income and principal to fulfill bank's duty_of impartiality between the income and remainder beneficiaries the ability of bank to make adjustments between income and principal to fulfill the bank's duty_of impartiality does not cause bank to have a power exercisable solely by itself to vest the corpus or the income therefrom in itself under sec_678 with respect to the beneficiaries the execution of agreement constitutes a switch between methods of determining trust income authorized by state statute1 and does not cause any of the beneficiaries to hold a power exercisable solely by any beneficiary to vest the corpus or the income therefrom in himself under sec_678 the switch between methods of determining trust income authorized by state statute will not constitute a release or modification of a power described in sec_678 by either bank or the beneficiaries based on the facts submitted and representations made we conclude the following the reformation of trust and bank’s power to adjust between principal and income will not pursuant to sec_1_643_b_-1 constitute a sale exchange or other_disposition of trust 2’s assets and will not result in the recognition of any gain_or_loss by trust or the beneficiaries for federal_income_tax purposes bank’s adjustment between principal and income and any resulting distributions of capital_gain to son will be treated as income under sec_1_643_b_-1 plr-139230-10 bank’s possession and exercise of the power to adjust between principal and income will not cause any of the beneficiaries of trust or bank to be treated as the owner of any part of the trust 2’s assets under sec_678 ruling sec_2601 imposes a tax on every generation-skipping_transfer made after date under a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax is generally applicable to gsts made after date however under b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added under sec_26_2601-1 any trust in existence on date will be considered irrevocable unless the decedent had a power that would have caused inclusion of the trust in his or her gross_estate under sec_2038 or sec_2042 if the decedent had died on date sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status under the regulation unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the plr-139230-10 modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example considers a situation where in the grantor a resident of state x establishes an irrevocable_trust for the benefit of grantor's child a and a's issue the trust provides that trust income is payable to a for life and upon a's death the remainder passes to a's issue per stirpes in state x amends its income and principal statute to permit the trustee to make adjustments between income and principal when the trustee invests and manages the trust assets under the state's prudent investor standard the trust describes the amount that shall or must be distributed to a beneficiary by referring to the trust's income and the trustee after applying the state statutory rules regarding allocation of receipts between income and principal is unable to administer the trust impartially the provision permitting the trustees to make these adjustments is effective in for trusts created at any time the trustee invests and manages the trust assets under the state's prudent investor standard and pursuant to authorization in the state statute the trustee allocates receipts between the income and principal accounts in a manner to ensure the impartial administration of the trust the example concludes that the administration of the trust in accordance with the state statute will not be considered to shift any beneficial_interest in the trust therefore the trust will not be subject_to the provisions of chapter further no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes and neither the trust nor any trust_beneficiary will be treated as having made a taxable_exchange for federal_income_tax purposes in this case trust was irrevocable on date and it is represented that there have been no additions made after date the plr-139230-10 beneficiaries have entered into an agreement with son and bank as trustees to reform trust to clarify and amend trustees’ investment responsibilities and to allow bank to make adjustments between principal and income pursuant to state statute and state statute statutes similar to that described in sec_26_2601-1 and sec_26_2601-1 example therefore the proposed administration of trust in accordance with state statute and state statute will not be considered to shift any beneficial_interest in trust for gst purposes accordingly based on the facts submitted and representations made we conclude that if bank makes adjustments between principal and income in accordance with the agreement and in accordance with and pursuant to state statute and state statute the proposed modification to trust will not adversely affect trust sec_1’s status as exempt from gst tax further we conclude that the other modifications to trust contained in agreement are administrative in nature and therefore are not considered to shift any beneficial interests in trust thus we conclude that the reformation of trust pursuant to agreement will not adversely affect trust 2’s status as exempt from gst tax ruling sec_2501 imposes a tax on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing the power sec_2514 provides that the term general_power_of_appointment means a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_25_2514-1 of the gift_tax regulations provides in part that a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment for example if under the terms of a_trust instrument the trustee or his successor has the power to appoint the principal of the trust for the benefit of individuals including himself and a another person has the unrestricted power to remove or discharge the trustee at any time and appoint any other person including himself a is considered as having a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests plr-139230-10 therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment as set forth above under ruling sec_26_2601-1 example concludes that where a trustee administers a_trust in accordance with a state statute that permits the trustee to make adjustments between income and principal no trust_beneficiary will be treated as having made a gift_for federal gift_tax purposes in addition no beneficiary has a general_power_of_appointment as defined in sec_2514 consequently based on the facts submitted and the representations made we conclude that the reformation of trust pursuant to agreement and the power of bank to adjust between principal and income pursuant to state statute will not cause any beneficiary to have made a transfer of property for gift_tax purposes ruling sec_2041 provides that the value of the gross_estate includes the value of all property to the extent of any property with respect to which the decedent has at the time of death a general_power_of_appointment created after date sec_2041 defines the term general_power_of_appointment as a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate subject_to certain exceptions sec_20_2041-1 of the estate_tax regulations provides in part that if a_trust instrument provides that the beneficiary may appropriate or consume the principal of the trust the power to consume or appropriate is a power_of_appointment a power in a donee to remove or discharge a trustee and appoint himself may be a power_of_appointment however the mere power of management investment custody of assets or the power to allocate receipts and disbursements as between income and principal exercisable in a fiduciary capacity whereby the holder has no power to enlarge or shift any of the beneficial interests therein except as an incidental consequence of the discharge of such fiduciary duties is not a power_of_appointment in this case bank is the only trustee with the power to make adjustments between income and principal under agreement and state statute no beneficiary of trust has any power over trust 2’s assets other than the power of management and investment of assets neither son nor any of the other beneficiaries has a power to replace bank as trustee or appoint successor trustees in the event of son’s resignation death or inability to serve as co-trustee bank becomes the sole trustee of trust therefore no beneficiary will be considered to have a general_power_of_appointment under sec_20_2041-1 accordingly based on the facts submitted and representations made we conclude that the reformation of trust and bank’s powers to adjust between principal plr-139230-10 and income pursuant to agreement and state statute will not cause any portion of trust 2’s assets to be included in a beneficiary's gross_estate under sec_2041 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely by ______________________________ leslie h finlow senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes
